Per Curiam.
The only contention of this appellant is that his convictions by the court of the three assaults (one with intent to murder) with which he was charged and the charges of stealing a pistol and carrying it concealed about his person were against the weight of the evidence.
The contention, which could have been raised below on a motion for a new trial, is not reviewable on appeal. Time and time again we have held that the weight of the evidence and the credibility of witnesses are matters primarily for the trial court to determine. Spencer v. State, 235 Md. 129. His motions in these non-jury cases for judgments of acquittal having been denied, the appellant was entitled to appellate review of the legal sufficiency of the evidence, but he chose not to seek a reversal on this ground apparently because the evidence, as the record discloses, was clearly sufficient, if believed, to convict him of the several offenses for which he was indicted. Judgments of conviction based on such evidence will not be set aside. Graczyk v. State, 233 Md. 245.

Judgments affirmed.